Individual ReportCase  21-03057
                 Plus Associates      Document
                                 | SCOTT, THOMAS12-9     Filed
                                                 | 05/24/21     inAM
                                                            08:28  TXSB   on 06/15/21
                                                                     | Reference: N/A                             Page 1 of 1




Permissible Purpose
  DPPA - 4 - For use in connection with a civil, criminal or arbitral legal proceeding or legal research.
  GLB - L - For use by a Law Enforcement Agency, self-regulatory organizations or for an investigation on a matter related to
  public safety.
  VOTERS - 5 - Use in connection with a non-commercial purpose.


Disclaimer
  Thomson Reuters Legal is not a consumer reporting agency and none of its services or the data contained therein constitute
  a 'consumer report' as such term is defined in the Federal Fair Credit Reporting Act (FCRA), 15 U.S.C. sec. 1681 et seq.
  The data provided to you may not be used as a factor in consumer debt collection decisioning, establishing a consumer's
  eligibility for credit, insurance, employment, government benefits, or housing, or for any other purpose authorized under the
  FCRA. By accessing one of our services, you agree not to use the service or data for any purpose authorized under the
  FCRA or in relation to taking an adverse action relating to a consumer application. By accessing this product you agree to
  comply with our General Terms and Conditions and our CLEAR Supplier Additional Terms.



Report section(s) with no matches
  Death Records, Other SSNs Associated with Subject, Other Records/Names Associated with Subject's SSN, Canadian
  White Pages, Marriage Records, Divorce Records, Marijuana Related Business Records, Healthcare Licenses, NPI
  Records, Military Records, Political Donors, Voter Registrations, Global Sanctions, Healthcare Sanctions, Excluded Parties
  List System, OFAC Infractions, D&B Market Identifier Records, Significant Shareholders, Businesses Registered at
  Subject's Addresses, Docket Records, UCC Filings, Waterfront Residency, Real Property Pre-Foreclosure Records, Real-
  Time Vehicles, Vehicle Registered at Subject's Addresses, FAA Aircraft Registrations




Page 111 of 111
The data provided to you by CLEAR may not be used as a factor in establishing a consumer's eligibility for credit, insurance, employment,
or for any other purpose authorized under the FCRA.
